DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A certified English translation of the foreign application has been received on 25 October 2021.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Mr. Safet Metjahic on 01 November 2021.
The application has been amended as follows:

40. (Currently Amended) The non-transitory computer-readable storage medium according to claim 38, wherein the at least one instruction is further loaded and executed by a processor to perform the following operations:
caching the left-channel audio data and the right-channel audio data in the target audio; and
acquiring currently-cached left-channel audio data and currently-cached right-channel audio data when the data amount of each of the cached left-channel audio data and the cached right-channel audio data in the target audio reaches a first preset value.

Allowable Subject Matter
Claims 19-22, 24-32, and 34-40 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Soulodre (US PGPUB #2011/0081024) in view of Walsh et al. (US PGPUB #2011/0085677) further in view of Elliott (“Adjust your Phone or Tablets Audio Balance for Better Listening”, CNet, 04/05/2016) teaches a method for playing audio data, comprising:
acquiring left-channel audio data and right-channel audio data of target audio in a process of playing the target audio;
determining, according to a sampling frequency of the target audio, a preset number of frequency sub-bands corresponding to the sampling frequency;
performing polyphase filtering on the left-channel audio data to partition the left-channel audio data into the preset number of frequency sub-bands, and performing polyphase filtering on the right-channel audio data to partition the right-channel audio data into the preset number of frequency sub-bands;
synthesizing, according to left-channel calibration parameter values corresponding to the preset number of frequency sub-bands respectively, the left-channel audio data partitioned into the preset number of frequency sub-bands, to obtain left-channel audio data to be played, and synthesizing, according to right-channel calibration parameter values corresponding to the preset number of frequency sub-bands respectively, the right-channel audio data partitioned into the preset number of frequency sub-bands, to obtain right-channel audio data to be played; and


But, Soulodre in view of Walsh et al. further in view of Elliott fails to teach a method for playing audio data, comprising:
wherein the method further comprises:
playing first preset audio data in a first preset frequency range over the left channel and the right channel simultaneously, and displaying an adjustment slider of an adjustment parameter, wherein the first preset audio data is single-channel audio data;
when a determining instruction corresponding to the adjustment slider is detected, determining, according to a position of an adjustment pointer on the adjustment slider, a left-channel adjustment parameter value and a right-channel adjustment parameter value which correspond to the first preset frequency range; and
for a first frequency sub-band whose frequency range is the first preset frequency range in the preset number of frequency sub-bands, determining a left-channel calibration parameter value and a right-channel calibration parameter value which correspond to the first frequency sub-band, according to a left-channel adjustment coefficient and a right-channel adjustment coefficient which correspond to the first frequency sub-band, and the left-channel adjustment parameter value and the right-channel adjustment parameter value which correspond to the first preset frequency range, and
wherein the left-channel calibration parameter values corresponding to the preset number of frequency sub-bands comprise the left-channel calibration parameter value 

These limitations, in combination with the remaining limitations of independent Claims 19, 29, and 38 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651